DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 
	This non-final office action is in response to communications filed March 24, 2022.

Election/Restrictions
1.	Applicant’s election without traverse of Group I (claims 16-26 and 32-35) in the reply filed on March 24, 2022 is acknowledged. Claims 27-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Status of Claims
2.	Claims 16-26 and 32-35 are pending and currently under consideration for patentability. 

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on February 15, 2019 and March 7, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 16-26 and 32-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,149,930. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-19 contain additional limitations of each of the irrigation delivery tubes requiring a plastic material configured to be trimmed contemporaneously with the dressing while the plurality of irrigation delivery tubes are embedded within the dressing, and is thus more specific, in effect making the invention of patented claims 1-19 a "species" of the "generic" invention of instant claims 16-26 and 32-35. It has been held that the generic invention is "anticipated" by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7.	Claims 16-26 and 32-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Blott et al. (US PGPUB 2006/0155260) in view of Howard et al. (US PGPUB 2002/0150720).

8.	With regard to claims 16 and 32, Blott discloses a negative pressure wound therapy dressing system (apparatus for aspirating, irrigating and/or cleansing wounds, 1; Figs. 18a, 18b, 19; abstract), comprising: a dressing (conformable wound dressing, 2; [0501-0506]) including an upper layer of porous material (loose gauze packing, 364; [0620]) and a wound cover (circular backing layer, 342) having an adhesive perimeter ([0100]); a suction system (via outlet pipe, 347; [0120]) connected to the dressing (2) at a central region of the wound cover layer (342; [0621-0622]); a separate irrigation system (via inlet pipe, 346) comprising: a central channel (lumen of 346) connected to the dressing (2) and extending through both the central region of the wound cover layer (342) and a central region of the upper layer of porous material (364) of the dressing; a plurality of irrigation delivery tubes (chamber, 363, in the form of a multiple Maltese cross or a stylized rose) extending laterally outwardly from the central tube in a plane that is substantially perpendicular to the central channel (346; Figs. 18a, 18b), wherein each of the irrigation delivery tubes (363) defines an upper interior tube surface (upper interior of impervious membrane, 361) and a lower interior tube surface (lower interior of porous film, 362) with the wound bed positioned below the lower interior tube surface (362) and the upper layer of porous material (364) positioned above the upper interior tube surface (361; Fig. 18a), and wherein each of the irrigation tubes (each rose petal tube; best seen in Fig. 18b) is connected in fluid communication with the central tube (346) so as to deliver an irrigation fluid from the central channel (346) to at least one irrigation port (pores of 362) of each respective irrigation tube (562) and into the wound bed (51; Figs. 18a, 18b, 19; [0617-0619]).
	However, Blott fails to explicitly disclose a lower layer of porous material to contact a wound, oriented substantially parallel to the upper layer, wherein the irrigation delivery tubes rest above the lower layer of porous material, embedded within the dressing.  
Howard discloses a dressing (51; [0034]) including a lower layer of porous material (first layer, 52; [0035]) to contact a wound and an upper layer of porous material (moisture retention or reservoir layer, 58; [0036]) oriented substantially parallel to the lower layer (52; Fig. 2a); a plurality of irrigation delivery tubes (irrigation system, 56 including additional conduits, 562; best seen in Figs. 1a, 2a and 3a) embedded within the dressing (51) between the lower layer of porous material (52) and the upper layer of porous material (58), wherein each of the irrigation delivery tubes (additional conduits, 562) defines an upper tube surface and a lower tube surface with the lower layer of porous material (52) positioned below the lower tube surface and the upper layer of porous material (58) positioned above the upper tube surface (Figs. 1a, 2a), and wherein each of the irrigation tubes (562) is connected in fluid communication with the central tube (569, 562) so as to deliver an irrigation fluid from the central tube to at least one irrigation port (one or more small pores or holes, 5622) of each respective irrigation tube (562) and into the lower layer of porous material (52) of the dressing (51; Figs. 1a, 2a, 5a, 5b; [0010-0011]; [0014]; [0043-0044]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the dressing disclosed by Blott to include a lower layer of porous material to contact a wound, located beneath the irrigation delivery tubes, similar to that disclosed by Howard, in order to provide a wound contact layer which actively wicks, and can be modified to include therapeutic agents such as biologically active substances to promote healing, as suggested by Howard in paragraphs [0051-0052].

9.	With regard to claims 17 and 33, Blott discloses that the central channel (348) is positioned in a central location of the dressing (2) and extends normal to a major surface of the dressing as the central tube extends through the wound cover layer (342) and the upper layer of porous material (364), and wherein the central tube turns at an angle to extend substantially parallel to the major surface of the dressing (at the multiple Maltese cross, 363) as the central tube extends away from the dressing (Fig. 18a; [0302]; [0617-0620]).

10.	With regard to claim 18, Blott, as modified by Howard, discloses that the at least one irrigation port (pores of 362) of each respective irrigation tube (363) is positioned proximate to an outer periphery region of the lower layer of porous material of the dressing (2; Fig. 18a; [0605]; [0627]).

11.	With regard to claim 19, Blott discloses that each of the irrigation tubes (each petal of 363) comprises multiple irrigation ports (pores of 362) to deliver the irrigation fluid from the central tube (348; Figs. 18a, 18b; [0617-0620]).

12.	With regard to claim 20 and 34, Blott discloses an irrigation source (reservoir, 12; abstract; [0038]; [0219-0220]) in communication with the central tube (348), the irrigation source containing the irrigation fluid comprising a composition selected from a group consisting of antibiotics (example 4; [0682]), enzymes ([0077]; [0081]; [0218]), growth factors ([0005]; [0210]), and pain medicine ([0208]; [338]).

13.	With regard to claim 21 and 35, Blott discloses a pump ([0193]; [0235-0247]) in fluid communication with the central tube (348) to urge the irrigation fluid through the central tube to said at least one irrigation port (pores of 362) of each respective irrigation tube (petal of 363; [0266-0267]).

14.	With regard to claim 22, Blott, as modified by Howard, discloses a vacuum source connected to the suction system (via 347) for removing exudate from the wound contacted by the lower layer of porous material (Fig. 2a; [0120]; [0635]).

15.	With regard to claim 23, Blott, as modified by Howard, results in the lower layer of porous material (52 of Howard) being positioned below the irrigation port (pores of 362) of each respective irrigation tube (petals of 363) such that the irrigation delivery tubes lie in a non-wound-contacting layer that is spaced from the wound by the lower layer of porous material (Figs. 18a, 18b; [0617-0621]).

16.	With regard to claim 24, Blott discloses that the irrigation delivery tubes (363) extend substantially radially outward from proximal ends to distal ends (Figs. 18a, 18b, 19).

17.	With regard to claim 25, Blott fails to explicitly disclose that the irrigation system further includes circumferentially extending irrigation delivery tubes connecting the radially extending irrigation delivery tubes.
	However, Howard discloses an irrigation system which includes a series of interconnected conduits (562; Fig. 1a; [0034]).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the irrigation system disclosed by Blott, to include circumferentially interconnected irrigation tubes, similar to that disclosed by Howard, in order to provide one or more fluid flow paths for any therapeutically or physiologically desirable or beneficial fluid, while providing a generally uniform distribution of fluid throughout the entire lower layer, as suggested by Howard in paragraphs [0034-0035].

18.	With regard to claim 26, Blott discloses that the irrigation system includes no circumferentially extending irrigation delivery tubes connecting the radially extending irrigation delivery tubes (petals of 363; Figs. 18a, 18b; [0617-0618]).	

Conclusion
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lockwood et al. (US PGPUB 2002/0065494) discloses a vacuum therapy and cleansing dressing.
	Svedman (US 5,358,494) discloses an irrigation dressing.
	Watt et al. (US PGPUB 2007/0225663) discloses a wound dressing for vacuum therapy.
	Watson, Jr. (US 7,790,945) discloses a wound dressing with absorption and suction capabilities.

20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781